[Cite as State v. Shellabarger, 2022-Ohio-4685.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 1-21-50

        v.

VICKY L. SHELLABARGER,                                    OPINION

        DEFENDANT-APPELLANT.




                   Appeal from Allen County Common Pleas Court
                           Trial Court No. CR 2018 0363

                                      Judgment Affirmed

                          Date of Decision: December 27, 2022




APPEARANCES:

        Thomas J. Lucente, Jr. for Appellant

        Jana E. Emerick for Appellee
Case No. 1-21-50


ZIMMERMAN, P.J.

           {¶1} Defendant-appellant, Vicky L. Shellabarger (“Shellabarger”) appeals

the May 24, 2021 judgment entry of conviction and sentencing of the Allen County

Common Pleas Court. For the reasons that follow, we affirm.

           {¶2} This case stems from the death of M.S., Shellabarger’s minor child. At

12:09 a.m. on April 29, 2018, Shellabarger made a 9-1-1 emergency call to report

that she discovered M.S. unresponsive in her “pack and play” in her boyfriend’s

apartment in Delphos, Allen County, Ohio.1                             Shortly thereafter, M.S. was

transported to the hospital where she was pronounced dead. An autopsy revealed

that M.S.’s death was caused by abdominal trauma.

           {¶3} On August 18, 2018, the Allen County Grand Jury indicted

Shellabarger on four criminal counts including: Count One for murder in violation

of R.C. 2903.02(B), (D) and R.C. 2929.02(D), an unclassified felony; Count Two

for endangering children in violation of R.C. 2919.22(B)(1), (E)(2)(d), a second-

degree felony; Count Three for involuntary manslaughter in violation of R.C.

2903.04(A), (C), a first-degree felony; and Count Four for endangering children in

violation of R.C. 2919.22(A), (E)(2)(c), a third-degree felony. On August 27, 2018,

Shellabarger was arraigned and entered not-guilty pleas.




1
    A “pack and play” is a portable crib and play area for infants and toddlers.

                                                       -2-
Case No. 1-21-50


        {¶4} A jury trial was held on March 30-April 2, 2021. During deliberations,

the jury reported to the trial court that they were deadlocked as to Count One, and

even if the trial court gave them additional time to deliberate, they would not be able

to reach a unanimous verdict. The trial court declared a mistrial as to the murder

charge. However, the jury did reach verdicts on Counts Two, Three, and Four

wherein they found Shellabarger guilty of involuntary manslaughter and two counts

of endangering children.

        {¶5} At the sentencing hearing held on May 24, 2021, the trial court

determined that Counts Two, Three, and Four merged for the purposes of

sentencing. The State elected to proceed on the involuntary-manslaughter charge,

and the trial court sentenced Shellabarger to a stated prison term of 11 years.2

        {¶6} Shellabarger timely appeals and raises five assignments of error, which

we will address in the order that they were presented.

                                      Assignment of Error I

        The Trial Court Erred When It Permitted The State To Admit
        Evidence Of Two Contradictory Transcripts Of A 9-1-1 Call
        Without Any Testimony As To How The Inaudible Audio Was
        Transcribed.

        {¶7} In her first assignment of error, Shellabarger argues that the trial court

erred by admitting two contradictory transcripts of her 9-1-1 emergency call in the


2
  The Reagan Tokes Law, Am.Sub.S.B. No. 201, 2018 Ohio Laws 157, effective March 22, 2019, made
substantive amendments to Ohio’s felony sentencing statutes with respect to felonies of the first and second
degree committed after the effective date of the amendments. Those changes are not at issue in this appeal.

                                                    -3-
Case No. 1-21-50


instant case. Specifically, Shellabarger asserts that the trial court erred when it

allowed the jury to utilize State’s Exhibit 3 as an aid thereby violating Evid.R. 602,

702, 802, and 1002.3

                                          Standard of Review

         {¶8} The admission or exclusion of evidence lies within the trial court’s

discretion, and a reviewing court should not reverse absent an abuse of discretion

and material prejudice. State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, ¶

62, citing State v. Issa, 93 Ohio St.3d 49, 64 (2001), citing State v. Maurer, 15 Ohio

St.3d 239, 265 (1984). Significantly, the trial court is vested with this discretion

because it is in a much better position than we are to evaluate the authenticity of

evidence. See State v. Hancock, 108 Ohio St.3d 57, 2006-Ohio-160, ¶ 129. An

abuse of discretion implies that the trial court acted unreasonably, arbitrarily, or

unconscionably. State v. Adams, 62 Ohio St.2d 151, 157 (1980).

                                                 Analysis

         {¶9} Notably, Shellabarger did not raise any of these arguments related to

Evid.R. 602, 702, 802, or 1002, at trial. Instead, she only argued that the State failed

to lay a foundation for the admission of State’s Exhibit 3 under Evid.R. 901(A).




3
 State’s Exhibit 3 is a “slowed down” transcribed version of the State’s Exhibit 1 (the actual 9-1-1 call)
because Exhibit 1 was difficult to understand. State’s Exhibit 2 is the State’s attempt to reduce Exhibit 1 to
writing.

                                                     -4-
Case No. 1-21-50


Hence, since Shellabarger did not object to the admission of State’s Exhibit 3 on

these stated bases, we review her assertions for plain error. See Crim.R. 52(B).

       {¶10} For plain error to apply, the trial court must have deviated from a legal

rule, the error must be plain, i.e., an obvious defect in the proceeding, and the error

must have affected the defendant’s “substantial rights.” State v. Barnes, 94 Ohio

St.3d 21, 27 (2002). “[T]o demonstrate that the trial court’s error affected a

substantial right, the defendant must establish that there is a reasonable probability

that, but for the trial court’s error, the outcome of the proceeding would have been

otherwise.” State v. Sutton, 3d Dist. Seneca No. 13-21-11, 2022-Ohio-2452, ¶ 50.

We take “[n]otice of plain error * * * with the utmost caution, under exceptional

circumstances and only to prevent a manifest miscarriage of justice.” State v. Long,

53 Ohio St.2d 91 (1978), paragraph three of the syllabus. Under Crim.R. 52(B),

“the defendant bears the burden of demonstrating that a plain error affected his

substantial rights.” (Emphasis sic.) State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-

297, ¶ 14.

       {¶11} Shellabarger raises several assertions in support of her argument that

State’s Exhibit 3 should not be admissible. First, she asserts that Special Agent Lisa

Hack (“SA Hack”) lacked personal knowledge of the transcript and was permitted

to testify as an expert witness. Secondly, she asserts that the admission of State’s




                                          -5-
Case No. 1-21-50


Exhibit 3 violates the best-evidence rule.     Lastly, Shellabarger challenges the

admission of State’s Exhibit 3 because it contains hearsay.

       {¶12} The record reveals that Shellabarger stipulated to the admission of

State’s Exhibit 1 (i.e., a DVD of the recorded 9-1-1 emergency call) and State’s

Exhibit 2 (i.e., a transcript prepared by the Allen County Sheriff’s Office of the

recorded 9-1-1 call). Importantly, she does not challenge the admissibility of either

of these two exhibits. On the contrary, Shellabarger challenges the admission of

State’s Exhibit 3 (i.e., a second transcript of the 9-1-1 emergency call prepared by

the Federal Bureau of Investigation (“FBI”)) arguing that it was erroneously

admitted because it contradicts State’s Exhibit 2. Thus, according to Shellabarger,

it violates certain Rules of Evidence.

       {¶13} We begin by addressing Shellabarger’s arguments related to SA

Hack’s lack of personal knowledge and whether her testimony pertaining to State’s

Exhibit 3 involved expert-witness testimony. To address Shellabarger’s assertions,

we start with the authentication of State’s Exhibit 3 under Evid.R. 901 since her

assignment of error relates to the purported erroneous admission of a writing.

       {¶14} Significantly, under the Rules of Evidence, State’s Exhibit 3 (a

writing) could be authenticated by the “[t]estimony of witness with knowledge” that

“a matter is what it is claimed to be” or by “[p]rocess or system” that entails

“[e]vidence describing a process or system used to produce a result and showing


                                         -6-
Case No. 1-21-50


that the process or system produce[d] an accurate result.” Evid.R. 901(B)(1), (B)(9).

See State v. Ross, 3d Dist. Allen No. 1-08-047, 2009-Ohio-188, ¶ 18, appeal not

accepted, 122 Ohio St.3d 1410, 2009-Ohio-2751. Importantly, SA Hack, testified

as a lay witness to the process used by the FBI to produce State’s Exhibit 3. Further,

she testified regarding the accuracy of the result after her review of State’s Exhibits

1, 2, and 3. Consequently, to the extent that Shellabarger raises arguments related

to S.A. Hack’s lack of personal knowledge under Evid.R. 602 and attempts to

construe her as an expert witness under Evid.R. 702, her arguments lack merit. See

State v. Benedict, 3d Dist. Crawford No. 3-21-08, 2022-Ohio-3600, ¶ 41-43, citing

Evid.R. 602; State v. Morris, 3d Dist. Henry No. 7-21-05, 2022-Ohio-3608, ¶ 17-

20, citing Evid.R. 104(A), 602, 701, and 702.

         {¶15} Additionally, SA Hack’s testimony detailed that the purpose of

slowing down the 9-1-1 emergency call was to identify the portions of audio

recording deemed as inaudible in State’s Exhibit 2 (the sheriff’s office transcript).

Indeed, the two exhibits were not in conflict with on another; rather, State’s Exhibit

3, (the FBI transcript) clarified portions of the audio delineated as inaudible in

State’s Exhibit 2, thereby rendering State’s Exhibit 3 a more accurate transcript of

the 9-1-1 emergency call.4



4
 State’s Exhibit 3 was a copy of State’s Exhibit 2 demarking deletions (of inaudible) with strikethroughs and
depicting the previously inaudible language and replacing it with the missing statements (in red font) made
by Shellabarger. (State’s Ex. 3). (See State’s Exs. 1, 2).

                                                    -7-
Case No. 1-21-50


       {¶16} In this case, the trial court never reached a determination regarding

whether there were material differences between the recording of the 9-1-1

emergency call (State’s Exhibit 1) and the transcript prepared by the FBI (State’s

Exhibit 3) because the defense failed to identify any inconsistencies between those

exhibits.

       {¶17} Here, the recording of the 9-1-1 emergency call (State’s Exhibit 1) was

played for the jury and was admitted into evidence in accordance with the best-

evidence rule. See Evid.R. 1002. See also State v. Salyers, 3d Dist. Allen No. 1-

19-17, 2020-Ohio-147, ¶ 36. The trial court properly instructed the jury that both

transcripts (State’s Exhibits 2 and 3) were merely juror aids for their use in

determining the content of the recording, if the recording was difficult to hear.

Moreover, since Shellabarger has failed to identity any inconsistencies between the

9-1-1 call and State’s Exhibit 3, and because she cannot establish that the jury relied

upon the juror aids, her argument that the admission of State’s Exhibit 3 violated

Evid.R. 1002 lacks merit.

       {¶18} Next, we turn to Shellabarger’s last assertion that the admission of

State’s Exhibit 3 violated Evid.R. 802 resulting in the admission of hearsay. The

record is clear that Shellabarger was the person who placed the recorded 9-1-1

emergency call on April 29th and is the defendant in the instant case. Thus, her

statements in the 9-1-1 call along with the transcript of that recording constitute


                                         -8-
Case No. 1-21-50


admissions of a party-opponent, and are exempt under the hearsay rules.

Shellabarger’s assertion that her statements contained within the transcript should

not have been admissible under Evid.R. 802, lacks merit.

         {¶19} Accordingly, we conclude that the trial court did not err by admitting

State’s Exhibit 3 under the circumstances presented in this appeal.

         {¶20} Accordingly, Shellabarger’s first assignment of error is overruled.

                                      Assignment of Error II

         Defendant’s Due Process Rights Were Violated When The State
         Of Ohio Violated The Brady Rule And Failed To Turn Over
         Information In A Timely Manner That Could Have Been Used
         To Impeach A State’s Witness And The Court Failed To Do
         Anything To Mitigate The Damage Cause [sic] By The State’s
         Violation.

         {¶21} In her second assignment of error, Shellabarger argues the State’s

failure to divulge certain information to the defense until a week before trial violated

her due-process rights under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194 (1963).

Specifically, Shellabarger asserts that the State failed to turn over impeachment

evidence regarding one of the State’s anticipated expert witnesses; that the

notification regarding the Brady material was not timely; and the trial court erred

by failing to mitigate damages caused by the Brady violation.5


5
  The State filed a motion in limine a week before trial seeking to prevent the defense from discussing two
federal civil lawsuits filed against Dr. Schlievert on the basis it was irrelevant extrinsic evidence under
Evid.R. 608(B); irrelevant to bias under Evid.R. 616(A); and that such information constituted collateral
matters irrelevant to the credibility of the witness. In response, the defense filed a motion to dismiss or other
relief on the basis that the State’s failure to disclose that information violated Shellabarger’s due-process
rights since the defense believed it to be Brady material.

                                                      -9-
Case No. 1-21-50


                                      Analysis

       {¶22} Because it is dispositive of all three portions of her argument related

to this assignment of error, we conclude that Shellabarger’s reliance on Brady is

misplaced since Brady involves the discovery of evidence after trial. See State v.

Dahms, 3d Dist. Seneca No. 13-16-16, 2017-Ohio-4221, ¶ 112, citing State v.

Jackson, 10th Dist. Franklin No. 02AP-867, 2003-Ohio-6183, ¶ 24. Following the

United States Supreme Court’s clarification regarding the scope of Brady, the

Supreme Court of Ohio concluded, “no Brady violation occurs when evidence is

discovered and presented during the trial.” State v. Wilson, 3d Dist. Union No. 14-

13-04, 2013-Ohio-4643, ¶ 22, citing State v. Wickline, 50 Ohio St.3d 114, 116

(1990). Significantly, Shellabarger concedes that she received information prior to

the commencement of trial; however, according to Shellabarger, the federal lawsuits

were too voluminous to “sift through” in that period of time. (See Appellant’s Brief

at 15); (Mar. 24, 2021 Tr. at 1-7). Accordingly, no Brady violation exists under the

circumstances presented in this appeal. See Dahms at ¶ 112 citing State v. Hanna,

95 Ohio St.3d 285, 2002-Ohio-2221, ¶ 82.

       {¶23} Therefore, the trial court did not error by granting the State’s motion

to exclude discussion related to the two federal civil lawsuits involving the State’s

expert witness.

       {¶24} Accordingly, Shellabarger’s second assignment of error is overruled.


                                        -10-
Case No. 1-21-50


                                      Assignment of Error III

         Appellant’s Convictions Were Against The Manifest Weight Of
         The Evidence And Contrary To Law.

                                      Assignment of Error IV

         The Defendant’s Right To Due Process Of Law Was Violated
         Inasmuch As The Convictions Were Based On Insufficient
         Evidence.

         {¶25} In her third and fourth assignments of error, Shellabarger asserts that

the jury’s findings of guilt under Counts Two, Three, and Four are based upon

insufficient evidence and are against the manifest weight of the evidence.6

                                         Standard of Review

         {¶26} Manifest “weight of the evidence and sufficiency of the evidence are

clearly different legal concepts.” State v. Thompkins, 78 Ohio St.3d 380, 389

(1997), superseded by statute on other grounds, State v. Smith, 80 Ohio St.3d 89

(1997). Thus, we address each legal concept, individually.

         {¶27} “‘“[S]ufficiency” is a term of art meaning that legal standard which is

applied to determine whether the case may go to the jury or whether the evidence is

legally sufficient to support the jury verdict as a matter of law.’” Id. at 386, quoting


6
  Although, Shellabarger raises sufficiency-of-the-evidence and manifest-weight-of-the-evidence arguments
related to Count Two, we decline to address her arguments. As the jury’s finding of guilt as to Count Two
merged with Count Three for the purposes of sentencing (with the State electing to proceed on Count Three),
the jury’s finding of guilt related to Count Two never evolved into a “conviction” since Shellabarger received
no sentence under Count Two. See State v. Ramos, 8th Dist. Cuyahoga No. 103596, 2016-Ohio-7685, ¶ 16,
citing State v. Henderson, 58 Ohio St.2d 171, 178 (1979). Thus, we need not address her arguments
challenging the sufficiency of the evidence or the manifest weight of the evidence as to Count Two because
error, if any, would be harmless beyond a reasonable doubt. (See Doc. No. 545). See Ramos at ¶ 13, 18.

                                                    -11-
Case No. 1-21-50


Black’s Law Dictionary 1433 (6th Ed.1990). “In essence, sufficiency is a test of

adequacy.” Id. “An appellate court’s function when reviewing the sufficiency of

the evidence to support a criminal conviction is to examine the evidence admitted

at trial to determine whether such evidence, if believed, would convince the average

mind of the defendant's guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1981), paragraph two of the syllabus, superseded by constitutional

amendment on other grounds, Smith at 89. Accordingly, “[t]he relevant inquiry is

whether, after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven

beyond a reasonable doubt.” Id. “In deciding if the evidence was sufficient, we

neither resolve evidentiary conflicts nor assess the credibility of witnesses, as both

are functions reserved for the trier of fact.” State v. Jones, 1st Dist. Hamilton Nos.

C-120570 and C-120571, 2013-Ohio-4775, ¶ 33, citing State v. Williams, 1st Dist.

Hamilton No. C-110097, 2011-Ohio-6267, ¶ 25. See also State v. Berry, 3d Dist.

Defiance No. 4-12-03, 2013-Ohio-2380, ¶ 19, citing Thompkins at 386; State v.

Williams, 3d. Dist. Logan No. 8-20-54, 2021-Ohio-1359, ¶ 6, quoting State v. Croft,

3d Dist. Auglaize No. 2-15-11, 2016-Ohio-449, ¶ 5.

       {¶28} On the other hand, in determining whether a conviction is against the

manifest weight of the evidence, a reviewing court must examine the entire record,

“‘weigh[ ] the evidence and all reasonable inferences, consider[ ] the credibility of


                                        -12-
Case No. 1-21-50


witnesses and determine[ ] whether in resolving conflicts in the evidence, the [trier

of fact] clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” Thompkins at 387,

quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). But we must

give due deference to the fact-finder, because

       [t]he fact-finder * * * occupies a superior position in determining
       credibility. The fact-finder can hear and see as well as observe the
       body language, evaluate voice inflections, observe hand gestures,
       perceive the interplay between the witness and the examiner, and
       watch the witness’s reaction to exhibits and the like. Determining
       credibility from a sterile transcript is a Herculean endeavor. A
       reviewing court must, therefore, accord due deference to the
       credibility determinations made by the fact-finder.

Williams, 2021-Ohio-1359, at ¶ 8, quoting State v. Dailey, 3d Dist. Crawford No.

3-07-23, 2008-Ohio-274, ¶ 7, quoting State v. Thompson, 127 Ohio App.3d 511,

529 (8th Dist.1998). A reviewing court must, however, allow the trier of fact

appropriate discretion on matters relating to the weight of the evidence and the

credibility of the witnesses. State v. DeHass, 10 Ohio St.2d 230, 231 (1967). When

applying the manifest-weight standard, “[o]nly in exceptional cases, where the

evidence ‘weighs heavily against the conviction,’ should an appellate court overturn

the trial court’s judgment.” State v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-

5233, ¶ 9, quoting State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.




                                        -13-
Case No. 1-21-50


                       Sufficiency-of-the-Evidence Analysis

      {¶29} Shellabarger was found guilty by the jury of involuntary manslaughter

under Count Three. R.C. 2903.04 states:

      (A) No person shall cause the death of another * * * as a proximate
      result of the offender’s committing or attempting to commit a felony.

      ***

      (C) Whoever violates this section is guilty of involuntary
      manslaughter. Violation of division (A) of this section is a felony of
      the first degree. * * *.

R.C. 2903.04(A), (C). “The culpable mental state of involuntary manslaughter is

supplied by the underlying offense.” State v. Johnson, 8th Dist. Cuyahoga No.

94813, 2011-Ohio-1919, ¶ 54. See State v. Brown, 3d Dist. Hancock No. 5-17-19,

2018-Ohio-899, ¶ 11 (“The ‘criminal intent of involuntary manslaughter is supplied

by the criminal intent to do the underlying unlawful act of which the homicide is a

consequence.’”), quoting State v. Potee, 12th Dist. Clermont No. CA2016-06-045,

2017-Ohio-2926, ¶ 32. Consequently, we look to the predicate-felony offense,

which in this case is endangering children under Count Four. (Apr. 2, 2021 Tr. at

476-478). (See Doc. Nos. 1, 533, 534).

      {¶30} Shellabarger was found guilty by the jury of endangering children

under Count Four. R.C. 2919.22, which provides in its pertinent parts:

      (A) No person, who is the parent * * * of a child under eighteen years
      of age * * * shall create a substantial risk to the health or safety of the
      child, by violating a duty of care, protection, or support. * * *.

                                         -14-
Case No. 1-21-50



       ***

       (E)(1) Whoever violates this section is guilty of endangering children.

       (2) If the offender violates division (A) * * * of this section,
       endangering children is one of the following, and, in the
       circumstances described in division (E)(2)(e) of this section, that
       division applies:

       ***

       (c) If the violation is a violation of division (A) of this section and
       results in serious physical harm to the child involved, a felony of the
       third degree;

R.C. 2919.22(A), (E)(2)(c). The required mental state for endangering children in

violation of R.C. 2919.22(A) is recklessness. State v. McGee, 79 Ohio St.3d 193,

195 (1997), citing R.C. 2901.21(B). “A person acts recklessly when, with heedless

indifference to the consequences, the person disregards a substantial and

unjustifiable risk that the person’s conduct is likely to cause a certain result or is

likely to be of a certain nature.” R.C. 2901.22(C). “Substantial risk” is defined as

“a strong possibility, as contrasted with a remote or significant possibility, that a

certain result may occur or that certain circumstances may exist.”               R.C.

2901.01(A)(8).

       {¶31} On appeal, Shellabarger contends the State failed to prove that the

injuries that caused M.S.’s death were inflicted by her. Since Shellabarger does not

dispute any of the underlying elements of the offenses of which she was found


                                        -15-
Case No. 1-21-50


guilty, other than whether or not she caused M.S.’s death, we need only address that

issue.

         {¶32} Shellabarger argues that since no one saw her inflict injuries upon

M.S., someone else must have caused them. Here, we recognize that the predicate-

felony offense for Shellabarger’s involuntary-manslaughter conviction (i.e.,

endangering children) was charged as an act of omission (neglect), rather than an

act of commission (abuse).

         {¶33} The evidence presented at trial by the State supports that Shellabarger

lacked an attachment and bond with M.S and that she left often M.S. with Rose

Colchin (“Colchin”) for extended periods of time. Colchin had been babysitting

M.S. since she was three months old. Further, Colchin testified that Shellabarger

had recently discussed the possibility of her adopting M.S. According to Colchin,

when she returned M.S. to Shellabarger on April 28, 2018, M.S. had no bruises on

her abdomen.

         {¶34} On the evening of April 28th, 2018, the State’s evidence supported

that Shellabarger was frustrated with everyone around her including M.S. who was

crying and fussy. M.S. was last seen alive in the arms of Shellabarger at around

8:30p.m. (by her boyfriend (Coleman)) as Shellabarger was getting ready to put her

to sleep in the pack and play. According to Coleman, no one else went back to the

location where M.S. was sleeping for the remainder of the night.


                                         -16-
Case No. 1-21-50


       {¶35} The record reveals that shortly after midnight on April 29th,

Shellabarger let out a scream and Coleman ran back to the spare bedroom where

M.S. was unresponsive in Shellabarger’s arms. At the time, Shellabarger was on

the phone with the 9-1-1 emergency operator, and Coleman’s friend commenced

cardiopulmonary-resuscitation efforts (“CPR”) on M.S. During the recorded 9-1-1

emergency call Shellabarger refused to attempt CPR on M.S. and stated: “I didn’t

mean to hurt you” and “I didn’t want to hurt you”. (See State’s Ex. 1).

       {¶36} Moreover, several witnesses testified that Shellabarger was exhibiting

behavior inconsistent with a grieving mother in the early morning and afternoon

hours on April 29th. That is–witnesses testified that she was flirting with law-

enforcement officers; that she was acting happy, joking, laughing, and talkative; and

that she returned to Coleman’s apartment after her child was declared deceased and

donned an engagement ring she found in a spare bedroom, despite no proposal from

Coleman. Further, according to several witnesses, Shellabarger had given different

times regarding when she placed M.S. in her pack and play, which was at variance

with other testimony presented at trial.

       {¶37} Here, Shellabarger argues that since other people were present at

Coleman’s apartment (i.e., M.S.’s two older sisters ages eight and 10, Coleman and

his two sons ages one and three, Coleman, and Coleman’s friend) it is possible that

someone else could have inflicted M.S.’s injuries resulting in her death.


                                           -17-
Case No. 1-21-50


         {¶38} Significantly, the predicate-felony offense at issue here did not require

the State to prove an act of commission (i.e. an act of abuse). See State v. Guerra,

3d Dist. Putnam No. 12-22-05, 2022-Ohio-3609, ¶ 13. The State was not required

under Count Four to prove that Shellabarger caused M.S.’s injuries, but rather, that

1) Shellabarger had care and control over M.S., a child under the age of eighteen;

2) recklessly; 3) created a substantial risk to the health or safety of M.S.; 4) by

violating her duty of care, protection, and support owed to M.S. See id. at ¶ 12.

         {¶39} The record supports that Shellabarger is M.S.’s mother and that she

exercised exclusive custody and control over M.S. (her two-year old child) at the

time that M.S. suffered severe trauma to her bowel mesentery ultimately resulting

in her death.7 Based on this evidence, we conclude that a rational trier of fact (the

jury) could conclude beyond a reasonable doubt that Shellabarger endangered her

child as alleged under Count Four. Accordingly, Shellabarger’s endangering-

children conviction under Count Four is based on sufficient evidence.

         {¶40} Since sufficient evidence exists for the jury to conclude beyond a

reasonable doubt that Shellabarger endangered M.S. under Count Four, any

challenge to her causing the death of M.S. under Count Three fails because Count

Four is the predicate-felony offense of Count Three. Consequently, Shellabarger’s


7
 In addition to the aforementioned injury, there was testimony that M.S. was missing a tuft of hair from her
head and had two dozen bruises on her body (i.e., one dozen bruises on her abdomen chest, one on her right
posterior arm, one in her groin area, cut blood vessels, and bruising on the small bowel). M.S. also suffered
two freshly broken ribs that were most likely attributable to resuscitation efforts as well as a bruised knee.

                                                    -18-
Case No. 1-21-50


involuntary-manslaughter conviction under Count Three is also based upon

sufficient evidence.

       {¶41} Next, we turn to address Shellabarger’s argument regarding the weight

of the evidence.

                        Manifest-Weight-of-the-Evidence Analysis

       {¶42} Here, Shellabarger sets forth two assertions in support of her manifest-

weight-of-the-evidence challenge. First, she asserts that the source of the bruising

was never established, and thus, could have been attributable to CPR, rather than

child abuse.   Secondly, she contends that others in the household had both

opportunity and access to M.S., and hence could have caused M.S.’s injuries.

       {¶43} As we previously determined in our sufficiency-of-the-evidence

analysis above, the State was not required (under Counts Three and Four) to

demonstrate how M.S. acquired her injuries since the predicate-felony offense under

these counts involved an act of omission or circumstances of neglect. See Guerra,

2022-Ohio-3609, at ¶ 27.

       {¶44} Notwithstanding the foregoing, Shellabarger’s arguments can be

distilled as an attack on the jury’s witness-credibility determinations involving

Coleman, since the majority of his testimony related to establishing a time line of

events which was at variance with Shellabarger’s theory of the case and to

Shellabarger’s demeanor, and to Dr. Schlievert, because he testified that the


                                        -19-
Case No. 1-21-50


majority of the bruises on M.S.’s abdomen and chest were attributable to child abuse

and not CPR.

       {¶45} “Although we review credibility when considering the manifest

weight of the evidence, the credibility of witnesses is primarily a determination for

the trier of fact.” State v. Banks, 8th Dist. Cuyahoga No. 96535, 2011-Ohio-5671,

¶ 13, citing DeHass, 10 Ohio St.2d 230, at paragraph one of the syllabus.

       {¶46} Significant to us, the jury had the opportunity to observe all of the

State’s witnesses who testified at trial. After weighing the evidence presented, the

jury reached the conclusion contrary to the one asserted on appeal by Shellabarger.

Indeed, the jury in this case “‘view[ed] the witnesses and observe[d] their demeanor,

gestures[,] and voice inflections, and use[d] these observations in weighing the

credibility of the proffered testimony.’” Id., quoting State v. Wilson, 113 Ohio St.3d

382, 2007-Ohio-2202, ¶ 24, citing Seasons Coal Co., Inc. v. Cleveland, 10 Ohio

St.3d 77, 80-81 (1984). Certainly, it is within the jury’s province to parse out what

is credible testimony from what is not. See State v. Wainwright, 7th Dist. Mahoning

No. 119 MA 0023, 2020-Ohio-623, ¶ 37, citing State v. Mastel, 26 Ohio St.2d 170,

176-177 (1971). Moreover, the jury’s verdict ““‘is not against the manifest weight

of the evidence because the[y] chose to believe the State’s witnesses rather than the

defendant’s version of the events.’”” State v. Missler, 3d Dist. Hardin No. 6-14-06,

2015-Ohio-1076, ¶ 44, quoting State v. Bean, 9th Dist. Summit No. 26852, 2014-


                                        -20-
Case No. 1-21-50


Ohio-908, ¶ 15, quoting State v. Martinez, 9th Dist. Wayne No. 12CA0054, 2013-

Ohio-3189, ¶ 16.

       {¶47} After reviewing the entire record, we will not say that the evidence

weighs heavily against Shellabarger’s involuntary-manslaughter and endangering-

children convictions. Therefore, we will not conclude that the jury clearly lost its

way, which created a manifest miscarriage of justice such that Shellabarger’s

convictions under Counts Three and Four must be reversed and a new trial ordered.

       {¶48} Accordingly, Shellabarger’s third and fourth assignments of error are

overruled.

                               Assignment of Error V

       Defendant Was Denied The Effective Assistance Of Counsel As
       Required By The Sixth Amendment To The U.S. Constitution.

       {¶49} In her fifth assignment of error, Shellabarger argues that her trial

counsel was ineffective for failing to present a defense, and that, trial counsel should

have presented an independent-medical expert.

                                 Standard of Review

       {¶50} “In criminal proceedings, a defendant has the right to effective

assistance of counsel under both the United States and Ohio Constitutions.” State

v. Evick, 12th Dist. Clinton No. CA2019-05-010, 2020-Ohio-3072, ¶ 45.                 A

defendant asserting a claim of ineffective assistance of counsel must establish: (1)

counsel’s performance was deficient or unreasonable under the circumstances; and

                                         -21-
Case No. 1-21-50


(2) the deficient performance prejudiced the defendant. State v. Kole, 92 Ohio St.3d

303, 306 (2001), citing Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct.

2052, 2064 (1984).      In order to show counsel’s conduct was deficient or

unreasonable, the defendant must overcome the presumption that counsel provided

competent representation and must show that counsel’s actions were not trial

strategies prompted by reasonable professional judgment.         Strickland at 689.

Counsel is entitled to a strong presumption that all decisions fall within the wide

range of reasonable professional assistance. State v. Sallie, 81 Ohio St.3d 673, 675

(1998). Tactical or strategic trial decisions, even if unsuccessful, do not generally

constitute ineffective assistance. State v. Frazier, 61 Ohio St.3d 247, 255 (1991).

Rather, the errors complained of must amount to a substantial violation of counsel’s

essential duties to his client. See State v. Bradley, 42 Ohio St.3d 136, 141 (1989).

       {¶51} “Prejudice results when ‘there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.’” State v. Liles, 3d Dist. Allen No. 1-13-04, 2014-Ohio-259, ¶ 48, quoting

Bradley at 142, citing Strickland at 691. “‘A reasonable probability is a probability

sufficient to undermine confidence in the outcome.’” Id., quoting Bradley at 142

and citing Strickland at 694.




                                        -22-
Case No. 1-21-50


                                       Analysis

        {¶52} Here, Shellabarger raises two challenges regarding the effectiveness

of her trial counsel, on appeal. First, Shellabarger contends that her trial counsel

was ineffective for failing to present any evidence to instill reasonable doubt.

Secondly, she asserts that trial counsel was ineffective for failing to utilize a medical

expert to cast doubt.

        {¶53} “[A] defendant has the burden of affirmatively demonstrating the error

of the trial court on appeal.” State v. Stelzer, 9th Dist. Summit No. 23174, 2006-

Ohio-6912, ¶ 7, citing State v. Cook, 9th Dist. Summit No. 20675, 2002-Ohio-2646,

¶ 27.    “App.R. 12(A)(2) provides that an appellate court ‘may disregard an

assignment of error presented for review if the party raising it fails to identify in the

record the error on which the assignment of error is based or fails to argue the

assignment separately in the brief, as required under App.R. 16(A).’” State v.

Jackson, 10th Dist. Franklin No. 14AP-670, 2015-Ohio-3322, ¶ 11, quoting App.R.

12(A)(2). “Additionally, App.R. 16(A)(7) requires that an appellant’s brief include

‘[a]n argument containing the contentions of the appellant with respect to each

assignment of error presented for review and the reasons in support of the

contentions, with citations to the authorities, statutes, and parts of the record on

which appellant relies.’” Id., quoting App.R. 16(A)(7).




                                          -23-
Case No. 1-21-50


       {¶54} Since we are not required to address arguments that have not been

sufficiently presented for review or supported by proper authority under App.R.

16(A)(7), we will not address Shellabarger’s arguments.

       {¶55} Accordingly, Shellabarger’s fifth assignment of error is overruled.

       {¶56} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

MILLER and SHAW, J.J., concur.

/jlr




                                        -24-